            Case 5:20-cv-00302-D Document 10 Filed 05/29/20 Page 1 of 5



              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

MARCUS D. WOODSON,                         )
                                           )
                     Petitioner,           )
                                           )
v.                                         )       Case No. CIV-20-302-D
                                           )
JEORLD BRAGGS, JR., et al.,                )
                                           )
                     Respondents.          )


                                         ORDER

       This matter is before the Court for review of the Report and Recommendation [Doc.

No. 8] issued by United States Magistrate Judge Shon T. Erwin pursuant to 28 U.S.C.

§ 636(b)(1)(B) and (C).    Upon initial screening, Judge Erwin recommends the Petition for

a Writ of Habeas Corpus Under 28 U.S.C. § 2241 be dismissed without prejudice for failure

to exhaust administrative remedies and failure to state a claim for relief.

       Petitioner, a state prison inmate appearing pro se, has filed a timely objection.

Thus, the Court must make a de novo determination of any portion of the Report to which

a specific written objection is made, and may accept, reject, or modify the recommended

decision.   See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).

       Petitioner challenges both of Judge Erwin’s reasons for recommending dismissal. 1

Petitioner argues that, for various reasons, no administrative remedy was actually available.



       1
          Petitioner also objects to any finding that he failed to exhaust state court remedies
because no judicial remedy was available. See Obj. at 8-9. However, Judge Erwin makes no
finding on that issue; the R&R addresses only administrative remedies. See R&R at 2-3.
               Case 5:20-cv-00302-D Document 10 Filed 05/29/20 Page 2 of 5



He also disagrees with Judge Erwin’s conclusion that no constitutionally protected liberty

interest was implicated by the alleged misconduct of prison officials because the only

consequence of any denial of due process was a reduction in Petitioner’s classification

level.       See R&R at 4 (citing Fogle v. Pierson, 435 F.3d 1252, 1262 (10th Cir. 2006), and

unpublished opinions).        Because the second reason is dispositive, the Court concurs in

Judge Erwin’s recommendation for dismissal of the action.

         Although Petitioner’s allegations of misconduct are not entirely clear, he plainly

states that he did not lose any earned credits, as either a disciplinary sanction or a result of

other misbehavior. See Obj. at 9 (“no credits were taken from the Plaintiff/ Petitioner”). 2

Petitioner claims he was denied due process because “state law creates the liberty interest,”

and liberally construing his pro se arguments, he contends a liberty interest arises from

Oklahoma statutes and departmental policies.         See id. at 10-11 (“in Oklahoma, once a

prisoner is classified at a particular level, the prisoner is statutorily entitled to receive a

specific number of credits”); id. at 11-12 (quoting prison operating procedures providing

for level-one class assignment upon disciplinary conviction or administrative segregation).

Petitioner relies primarily on Wilson v Jones, 430 F.3d 1113 (10th Cir. 2005). 3


         2
            Petitioner alleges in the Petition that his case manager demoted him to a lower
classification level on March 16, 2020, based on a mistaken assumption that Petitioner had been
found guilty of two disciplinary charges made against him on March 9, 2020. See Pet. at 7 (ECF
page numbering). In his Objection, Petitioner explains the demotion as based on both the
assumed disciplinary conviction and the case manager’s desire “to deprive [Petitioner] of his
minimum security status, to do a lateral transfer to a medium security yard.” See Obj. at 11.

         3
          Petitioner also relies on “Ali vs. Taylor” without providing a citation. See Obj. at
11-12. The Court assumes this refers to Ali v. Taylor, 528 F. App’x 918 (10th Cir. 2013)
(unpublished). The Court finds little persuasive value in Ali because, although the opinion
discusses Wilson and purports to follow its holding, the inmate’s claim in Ali was that “his


                                                2
              Case 5:20-cv-00302-D Document 10 Filed 05/29/20 Page 3 of 5



          Under Oklahoma law, state inmates are entitled to have their terms of imprisonment

reduced monthly at a rate that is based on the class level to which they are assigned.         See

Okla. Stat. tit. 57, § 138(A). A prisoner’s classification level is determined by a number

of factors, and there is no constitutionally protected interest in any particular level or in

earning credits toward early release.       See Fogle, 435 F.3d at 1262; see also Cardoso v.

Calbone, 490 F.3d 1194, 1198 (10th Cir. 2007). Under limited circumstances, however,

where a prison official’s action has mandatory, automatic consequences that affect the

duration of an inmate’s sentence, a liberty interest is implicated.      See Wilson, 450 F.3d at

1120-21 (Class X misconduct conviction triggered automatic mandatory sanctions,

including reclassification to level where inmate was ineligible to earn credits for two

years).

          Petitioner attempts to bring his case within this latter type, and so implicate a liberty

interest, by invoking departmental policies that mandate a level-one assignment following

a disciplinary conviction or placement in administrative segregation, and by claiming he

was “entitled to due process before a mandatory demotion.” See Obj. at 10. Despite this

effort to recast his claim, Petitioner’s factual allegations make clear that the crux of his

complaint is his case manager’s “demotion” of Petitioner to a lower classification level.

See Pet. at 7; Obj. at 11-12. 4 The relief sought is a writ ordering prison officials to “restore




classification level . . . was reduced for exercising his First Amendment rights” (528 F. App’x at
919), that is, a claim of First Amendment retaliation rather than deprivation of due process.

          4
           Petitioner also complains of being held in segregated housing for a punitive purpose.
See Pet. at 7; Obj. at 12. However, Petitioner does not allege his conditions of confinement in


                                                  3
             Case 5:20-cv-00302-D Document 10 Filed 05/29/20 Page 4 of 5



[Petitioner] to his credit earning status of a level four” that he held before the demotion.

Id. at 14.

       The Court is not persuaded by Petitioner’s arguments. Unlike Wilson, Petitioner is

not complaining of a mandatory reduction in classification level as an automatic

consequence of a disciplinary conviction or placement that inevitably affected the duration

of his sentence. He is instead challenging an alleged demotion in classification level by

his case manager, either “[i]n an attempt to increase [his] security points” or because the

case manager wrongly “assumed that Petitioner had been found guilty” of misconduct.

See Pet. at 7. Petitioner explains in his Objection that the demotion was accomplished by

the case manager’s “draft[ing] an adjustment review,” referring to the process by which a

prison inmate’s classification level is determined. 5 See Obj. at 11. Petitioner’s factual

allegations show that his demotion was the result of discretionary action by prison officials

who decided (for whatever reason) to reduce Petitioner’s reclassification to a lower

classification level. Therefore, the Court finds that Petitioner fails to allege the existence

of a constitutionally protected liberty interest that entitled him to due process.

       For these reasons, the Court finds that Petitioner has failed to state a claim upon

which relief can be granted. Further, the Court concurs in Judge Erwin’s recommendation

for a dismissal without prejudice of the action.



administrative segregation imposed a significant, atypical departure from ordinary prison life and
so implicated a liberty interest under Sandin v. Conner, 515 U.S. 472, 484 (1995).

       5
          “[I]nmates shall be assigned to one of four class levels determined by an adjustment
review committee of the facility to which the inmate is assigned.” See Okla. Stat. tit. 57,
§ 138(B).


                                                4
           Case 5:20-cv-00302-D Document 10 Filed 05/29/20 Page 5 of 5




       IT IS THEREFORE ORDERED that the Report and Recommendation [Doc. No. 8]

is ADOPTED as set forth herein.       The Petition for a Writ of Habeas Corpus Under 28

U.S.C. § 2241 is DISMISSED without prejudice.         A separate judgment shall be entered.

       IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules Governing

Section 2254 Cases, the Court must issue or deny a certificate of appealability (“COA”)

when it enters a final order adverse to a petitioner.    The requirement of § 2253(c)(1) to

obtain a COA also applies when a state habeas petitioner is proceeding under § 2241. See

Montez v. McKinna, 208 F.3d 862, 869 (10th Cir. 2000). A COA may issue only if

Petitioner “has made a substantial showing of the denial of a constitutional right.” See 28

U.S.C. § 2253(c)(2). “A petitioner satisfies this standard by demonstrating that jurists of

reason could disagree with the district court’s resolution of his constitutional claims or that

jurists could conclude the issues presented are adequate to deserve encouragement to

proceed further.”   Miller-El v. Cockrell, 537 U.S. 322, 327 (2003); see Slack v. McDaniel,

529 U.S. 473, 484 (2000). Upon consideration, the Court finds the requisite standard is

not met in this case.   Therefore, a COA is DENIED.

       IT IS SO ORDERED this 29th day of May, 2020.




                                              5
